Case:4:19-cv-04717-PJH
Case  19-17213, 03/24/2021, ID: 12051739,
                         Document         DktEntry:
                                    157 Filed       151, Page
                                              03/09/21   Page 11 of
                                                                 of 66
Case:4:19-cv-04717-PJH
Case  19-17213, 03/24/2021, ID: 12051739,
                         Document         DktEntry:
                                    157 Filed       151, Page
                                              03/09/21   Page 22 of
                                                                 of 66
Case:4:19-cv-04717-PJH
Case  19-17213, 03/24/2021, ID: 12051739,
                         Document         DktEntry:
                                    157 Filed       151, Page
                                              03/09/21   Page 33 of
                                                                 of 66
    Case:4:19-cv-04717-PJH
    Case  19-17213, 03/24/2021, ID: 12051739,
                             Document         DktEntry:
                                        157 Filed       151, Page
                                                  03/09/21   Page 44 of
                                                                     of 66




                                       




                                ,Kp~ )T & rcL
                                :;d -s;fDU{Dl  &mteN| 4OPVEM
                                #W 1<]^ 7mnb 
                                5fN ,u );v]ng ! 0mmH_K 6`=DN
                                :?f .w;hDX}Fm (' "  
                                };s> NY}NiCNxR%}ODZ?  myS
                                  



                                )oj}K] Qnz 8N}qnfIKf }
                                ([ @kJ )of nO :;f /x=fD\}Gm$
                                *mf mO :AfB )a;s;

3&9+2     
Case:4:19-cv-04717-PJH
Case  19-17213, 03/24/2021, ID: 12051739,
                         Document         DktEntry:
                                    157 Filed       151, Page
                                              03/09/21   Page 55 of
                                                                 of 66
Case:4:19-cv-04717-PJH
Case  19-17213, 03/24/2021, ID: 12051739,
                         Document         DktEntry:
                                    157 Filed       151, Page
                                              03/09/21   Page 66 of
                                                                 of 66
